The opinion of the court was delivered by
Lowrie, C. J.
It does not seem to us that the Act of 10th March 1810, relative to foreign insurance companies, applies to companies of other states of the Union; but the Act of 13th April 1827 covers the omitted ground. Yet we do not see that even .it applies to this case; for it relates to agents for making and renewing contracts of insurance, and this agent was only for receiving applications. Besides, it does not forbid insurances of this kind; but merely imposes certain public duties on the agents. And the Act of 23d April 1829 does not forbid the contract, but only imposes a tax on the premiums received, and provides for its collection. The Act of 24th. January 1849 seems to us to apply to branch or agency offices or places of business established in this state by companies of other states, and not to mere transient or travelling agents to invite applications to be sent to the company itself; which seems to be the only agency proved here. Thornton sent to the company in Ohio by the agent, his application with his premium note, as his proposal for a policy, and the company accepted it by sending him the policy. For these reasons we must declare that this contract is not forbidden by our law.
The statement filed as a substitute for a declaration does not appear to be inadequate. It was not necessary to follow the form of remedy prescribed by the Ohio statute. Our own forms of remedy are the only proper ones, for in this matter the lex fori governs. The party was entitled by the charter to thirty days’ notice before suit brought, and, if this was not given, it furnished ground of abatement of the action, and ought to have been so pleaded. In accurate pleading this could not support the plea of non assumpsit without barring the right. We think that the cause was correctly tried.
Judgment affirmed.